                                      Case 1:19-cr-00706-ALC Document 18 Filed 12/17/19 Page 1 of 1
                                                                      U.S. Department of Justice
                                              iViEtv10 ENDORSED                            United States Attorney
                                                                                           Southern District ofNew York
                                                                                           The Silvio J. Mollo Building
                                                                                           One Saint Andrew's Plaza
                                                                                           New York, New York 10007


                                                                                           December 16, 2019
                                                                                                                   ---- - - - - - - - - - - - - - -
                      BYECF
                                                                                                                      USDCSDNY
                                                                                                                      DOCUMENT
                      The Honorable Andrew L. Carter, Jr.                                                             ELECTRONI CALLY FILED
                      United States District Judge                                                                    DOC#: _ ___,=-----=---
                      Thurgood Marshall                                                                               DA TE FILED: \ <2.. • n -\<\
                      United States Courthouse
                      40 Foley Square
                      New York, New York 10007

                                    Re:       United States v. Jaysean Sutton and Pedro Davila, 19 Cr. 706 (ALC)

                      Dear Judge Carter:

                                     Upon discussion with defense counsel for both defendants, we understand that Mr.
                      Sutton joins the request of Mr. Davila (ECF Doc. No. 15), to adjourn the pretrial conference
                      currently scheduled for December 17, 2019 at 10:00 a.m. The Government consents to this
                      adjournment. Defense counsel propose a date in February other than the following: February 4,
                      February 7, February 13-14, February 17-21, and February 28.

                                     The Government requests, with the consent of both defendants, that time be
                      excluded until the next court date in order for the parties to review the discovery, prepare for trial,
                      and discuss any pretrial resolution to the case.


A-,t·,        <:..c...~·,t:i""C'\   ~C:...~~-      S, ~ ~'-lS.     C:.C'A~~Q.-n<:.e.....
                                                                                           Respectfully submitted,


~~~'-:l-r"'-~~ ~(::)                  2..1-'2..C)    o.."   \t:)~ Cit)   ~•vn.
                                                                                           GEOFFREY S. BERMAN
                                                                                           United States Attorney for the
\ \ '<V\Q..     e.:,r,. c::..'\...,6,~    .                                                Southern District of New York

              a
                                              7 ~ 1-- by:--Gv? Rf. -
                       ~~~-Et.~




                                                                                            Alexander Li
                                                                    \'l -\'<i-\C'\          Assistant United States Attorney
                                                                                            (212) 637-2265

                      cc:           A. James Bell, Esq. (by ECF)
                                    Tamara L. Giwa, Esq. (by ECF)
                                    Jennifer Willis, Esq. (by ECF)
